DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Latham et al. (US 2018/0076909, newly cited, hereinafter, Latham.)
	In regard to claim 1, in figs. 6A-6B, for example, Latham discloses a lead frame 650 (para [0050]) comprising: 
a first die paddle 652a;
a second die paddle 652b (para [0050]);
a first lead 2 disposed along a first side of the lead frame and coupled to a first side of the first die paddle facing the first side of the lead frame;

a third lead 15 disposed along the first side of the lead frame and coupled to a first side of the second die paddle facing the first side of the lead frame;
wherein at least one of the first lead, the second lead, and the third lead is coupled to the corresponding die paddle via a zigzag shaped tie bar.
Regarding claim 2,of claim 1,Latham further comprising:
a fourth lead 9 coupled to a second side of the second die paddle opposite to the first side of the second die paddle facing the second side of the lead frame. Fig. 6B.
Regarding claim 3, wherein each of the first lead, the second lead, the third lead, and the fourth lead is coupled to the corresponding die paddle via a zigzag shaped tie bar. See fig. 6B.
Regarding claim 5, wherein the zigzag shaped tie bar, the first die pad, the second die pad, the first lead, the second lead, and the third lead are arranged in a single plane. Fig. 6B.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiipated by Kiyohara (US 2003/0020148.)
Regarding claim 1, in figs. 1-2, Kiyohara discloses a lead frame 102/101 (para [0007]) comprising: 
a first die paddle 103 (para [0007]);
a second die paddle, also, 103, fig. 1;
a first lead, or die pad/pin, 104 disposed along a first side of the lead frame and coupled to a first side of the first die paddle facing the first side of the lead frame;

a third lead, also, 104 disposed along the first side of the lead frame and coupled to a first side of the second die paddle facing the first side of the lead frame;
wherein at least one of the first lead, the second lead, and the third lead is coupled to the corresponding die paddle via a zigzag shaped tie bar (see para [0009] and fig. 2.)
Regarding claim 2, Kiyohara further comprising:
a fourth lead, also, 104 coupled to a second side of the second die paddle opposite to the first side of the second die paddle facing the second side of the lead frame, fig. 1.
Regarding claim 3, wherein each of the first lead, the second lead, the third lead, and the fourth lead is coupled to the corresponding die paddle via a zigzag shaped tie bar. Fig. 2.
Regarding claim 4, wherein the first lead is coupled to the first die paddle at the center of the first side of the first die paddle,
wherein the second lead is coupled to the first die paddle at the center of the second side of the first die paddle, wherein the third lead is coupled to the second die paddle at the center of the first side of the second die paddle, and
wherein the fourth lead is coupled to the second die paddle at the center of the second side of the second die paddle. Fig. 1.
Regarding claim 5, wherein the zigzag shaped tie bar, the first die pad, the second die pad, the first lead, the second lead, and the third lead are arranged in a single plane. Fig. 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lantham as applied to claim 1 above, and further in view of Niu et al. (US 2018/0108598, hereinafter, Niu, newly cited.)
	Regarding claim 6, Lantham discloses all of the claimed limitations as mentioned above except  further comprising: a first plurality of leads adjacent to the first lead;
a second plurality of leads adjacent to the second lead; a third plurality of leads adjacent to the third lead; and a fourth plurality of leads adjacent to the fourth lead, wherein the first lead and the third lead are between the first plurality of leads and the third plurality of leads, wherein the second lead and the fourth lead are between the second plurality of leads and the fourth plurality of leads; and
wherein a distance between the first lead and the third lead is greater than a distance between the first lead and the first plurality of leads.
	Niu, in figs. 2-3, for example, discloses an analogous device 300 (para [0021]), the device further includes a first plurality of leads 392A-C adjacent to the first lead 386B;
a second plurality of leads adjacent to the second lead, on the opposite side; 
a third plurality of leads adjacent to the third lead; and a fourth plurality of leads adjacent to the fourth lead, wherein the first lead and the third lead are between the first plurality of leads and the third plurality of leads, wherein the second lead and the fourth lead are between the second plurality of leads and the fourth plurality of leads; and
wherein a distance between the first lead and the third lead is greater than a distance between the first lead and the first plurality of leads. This is common in the art where a leadframe would have multiple leads connecting to a die pad in order to provide appropriate electrical connection. Niu is incorporated here in to show that the feature of multiple leads is common and necessary in a package.
.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyohara.
In regard to claim 7, as mentioned in claim 1 above, Kiyohara discloses most of the claimed limitations (see discussion of claim 1). Kiyohara shows the frames and dies paddle, but does not further show the detail of how the package is formed as a whole in the embodiment of figures 1-2. Nevertheless, it is known to one of ordinary skill in the art that the chips would be formed on the die paddles and encapsulated with resin in order to provide protection. For instance, in another embodiment, figs. 7 and 9, Kiyohara further discloses the chip 19 formed on a frame 14 and encapsulated with resin 23 (para [0118].)
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application  was filed to form the package as taught in order to take the advantage. 
Regarding claim 8, Kiyohara discloses wherein at least one of the first lead, the second lead, and the third lead is coupled to the corresponding die paddle via a zigzag shaped tie bar. Fig. 2.
Regarding claim 9, Kiyohara further comprising:
a fourth lead coupled to a second side of the second die paddle opposite to the first side of the second die paddle and disposed along the second side of the lead frame, wherein each of the first lead, the second lead, the third lead, and the fourth lead is coupled to the corresponding die paddle via a zigzag shaped tie bar. Fig. 2.
Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyohara as applied to claim 7 above, and further in view of Niu.
Regarding claim 10, see above discussion regarding claim 6.
Regarding claim 11, the above combination discloses wherein each of the first plurality of leads and each of the second plurality of leads are electrically coupled to the first semiconductor die, and

Regarding claims 12-13, the above combination further discloses wherein the first semiconductor die comprises a high voltage semiconductor die, and
wherein the second semiconductor die comprises a low voltage semiconductor die. See Niu’s para [0003].
Regarding claim 14, wherein the first semiconductor die is electrically coupled to the second semiconductor die. See Niu’s fig. 2.
Regarding claim 15, wherein the first semiconductor die is electrically coupled to the first die paddle, and wherein the second semiconductor die is electrically coupled to the second die paddle. See Niu’s fig. 2.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyohara as applied to claim 7 above, and further in view of Wojcik et al. (US 2018/0261731, previously cited, hereinafter, Wojcik.)
Regarding claim 16, Kiyohara discloses all of the claimed limitations as mentioned above, except wherein the mold material comprises a recess between the first lead and the third lead to inherently increase the package length isolation, the package length isolation being a creepage distance between the first lead and the third lead.
Wojcik, in figs. 1-4, discloses an analogous die package including an encapsulation element 140 (para [0013], fig. 1), the encapsulant further includes a recess 102. The recess allow the package to emit radiation. See also para [0117].
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to include a recess as taught in order to take the advantage.
Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN W HA/Primary Examiner, Art Unit 2814